Per Curiam.
The parties here withdrew the case from the action of the court below, and voluntarily submitted it to an auditor chosen by themselves, who was “ to report the amount due upon the claim filed,” which was the subject-matter in dispute. By-the submission, he was not even to report the facts, and even if he had, unless the parties had agreed by the submission, that such report should be a subject of error, or that the same should be taken as a special verdict or case stated, this writ of error would not be sustainable. Wilson v. Commonwealth, 3 Penn. Rep. 532.
Judgment affirmed-